DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-7 and 9-12 are pending in the instant application. Claims 1-7 and 9-12 are allowed. 
Response to Amendment and Arguments/Remarks
	The amendment and arguments/remarks filed on April 21, 2021 have been fully considered and entered into the application. With regards to the 35 U.S.C. 112(b) and 35 U.S.C. 112(d) rejections, the grounds for rejection are moot in view of Applicant’s amendment and the rejections have been withdrawn. 
REASONS FOR ALLOWANCE
The sublingual tablet pharmaceutical compositions comprising edaravone, (+)-2-borneol and a pharmaceutically acceptable adjuvant and the method for preparing the pharmaceutical compositions of the instant claims are novel and non-obvious over the prior art because of the limitations that the compositions are sublingual tablets and the pharmaceutically acceptable adjuvant comprises an excipient wherein the excipient comprises one or more selected from the group consisting of mannitol, lactose, dextran, cysteine, glycine, copovidone and beta-cyclodextrin. The closest prior art is US 8,658,684 which discloses pharmaceutical compositions comprising 3-methyl-1-phenyl-2-pyrazolin-5-one and borneol (see abstract). The prior art does not disclose a composition which fits within the scope of the sublingual tablet pharmaceutical compositions of the instant claims nor does it disclose an obvious variant. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232.  The examiner can normally be reached on Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626